           Case 2:15-cr-00205-TLN-EFB Document 105 Filed 07/23/19 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   MATTHEW D. SEGAL
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00205-TLN-EFB

12                                Respondent,            UNITED STATES’ MOTION FOR EXTENSION
                                                         OF TIME TO RESPOND
13                          v.
                                                         DATE: TBD
14   MATTHEW MULLER,                                     TIME: 9:00 a.m.
                                                         COURT: Hon. Edmund F. Brennan
15                                Movant.

16

17

18          Comes now the United States, by and through the undersigned Assistant U.S. Attorney and

19 moves the Court for an order extending the time period in which to respond to Movant Matthew

20 Muller’s Motion to Hold Proceedings in Abeyance. (ECF 104).
21          On July 17, 2019, Muller filed an eighteen-page Motion to Hold Proceedings in Abeyance with

22 attached exhibits. (ECF 104). In support of his motion, Muller makes a number of allegations related to

23 his inability to retain counsel, prosecutorial misconduct, attorney-client privilege, and a mental defense.

24 Given the nature of the allegations Muller raises, the United States requires additional time for review

25 and research before either opposing Muller’s request or filing a statement of non-opposition. Pursuant

26 to Local Rule 144, the United States requests it be allowed to file an opposition or statement of non-

27 opposition to Muller’s motion no later than July 31, 2019.

28


      GOVERNMENT’S MOTION FOR EXTENSION OF TIME          1
          Case 2:15-cr-00205-TLN-EFB Document 105 Filed 07/23/19 Page 2 of 2

 1
     Dated: July 23, 2019                              MCGREGOR W. SCOTT
 2                                                     United States Attorney

 3
                                                 By: /s/ HEIKO P. COPPOLA
 4                                                   HEIKO P. COPPOLA
                                                     Assistant United States Attorney
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


     GOVERNMENT’S MOTION FOR EXTENSION OF TIME     2
